Citation Nr: 0609516	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits for spina bifida under the provisions 
of 38 U.S.C.A. § 1805.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1973 
with a tour of duty in the Republic of Vietnam during the 
Vietnam Era.  The appellant is the veteran's son seeking 
benefits for a child born with spina bifida.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied benefits under 38 
U.S.C.A. § 1805 for a child born with spina bifida.  
Subsequently, the Denver, Colorado RO assumed jurisdiction 
over the claim.  In October 2002, the veteran, his spouse and 
the appellant appeared and testified before C.W. Symanski, 
via videoconference transmission, who is the Veterans Law 
Judge rendering a final determination in this claim and was 
designated by the Chairman to conduct that hearing. 38 
U.S.C.A. § 7102(b) (2002).  The case was before the Board in 
January 2003 at which time additional development of the 
claim was conducted pursuant to 38 C.F.R. § 19.9(a)(2).  In 
August 2003, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development.


REMAND

The Board remanded this case in August 2003 ordering the AMC 
to schedule a VA examination of the appellant in order to 
determine whether he manifests a form of spina bifida.  The 
AMC initially sent a development letter to the appellant and 
then transferred the case to the Denver, Colorado RO for 
processing the remand orders.  Thereafter, the Denver RO 
rerouted the case to the AMC for processing of the Board's 
remand directives.  To date, the examination requested by the 
Board has not been accomplished.

The Board apologizes to the veteran, his spouse and the 
appellant for the delay in the adjudication of this case, but 
there is no viable alternative other than to remand the case 
to the AMC once again requesting compliance to its previous 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The AMC must take decisive action in this case by 
determining the VA entity responsible for implementing the 
Board's remand directives, and expedite the remand directives 
in this case.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Ensure that the claims folder contains all 
records of the appellant's VA treatment for his 
spinal disorder since May 2002. The RO should 
take appropriate steps to obtain all records 
identified as relevant to the claim on appeal.

2. Following completion of the foregoing 
development, afford the appellant (veteran's son) 
a neurology examination in order to determine 
whether he manifests a form of spina bifida.  
Request the examiner to thoroughly review the 
contents of the claims folder, to include the 
clinical findings of Chiari I malformation, 
syringomyelia, synringohydromyelia and cervical 
syrinx.  The examiner is also requested to review 
the conflicting diagnosis of spina bifida occulta 
by private neurosurgeon Carolyn M. Carey, M.D., 
on July 13, 2001 with the diagnosis of spina 
bifida by James H. Johnson, Jr., M.D., on 
February 6, 2002 and VA staff neurologist Jorge 
Gonzalez, M.D., on September 3, 2002.  Advise the 
examiner that VA pays benefits to children of 
Vietnam for all forms and manifestations of spina 
bifida except spina bifida occulta.  Instruct the 
examiner to perform any testing required (such as 
MRI examination) to arrive at a definitive answer 
in this case.  Following examination and all 
necessary testing, request the examiner to 
provide opinion on the following questions:
      (1) Whether it is least as likely as not 
that any of the appellant's clinical findings are 
forms or manifestations of spina bifida as 
opposed to spina bifida occulta? And, if so,
      (2) identify each clinical finding(s) that 
is a form or manifestation of spina bifida?

The claims folder should be provided to the 
examiner prior to examination.

3. Thereafter, readjudicate the claim on appeal. 
If any benefit sought on appeal remains denied, 
the appellant and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but additional evidence and 
argument may be furnished while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


